Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on March 08, 2022 is acknowledged.                                                                    
                                                Status of the Application
2.  Claims 1-4 are pending under examination. Claims 5-6 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments have been fully considered and the arguments were found persuasive for the reasons that follow. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4.  With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Reid et al. and the rejection of claims under 35 USC 102(a)(1) as being anticipated by Wang et al. the Applicant’s arguments and the amendment have been fully considered and the rejection has been withdrawn in view of the amendment. 
                               New Rejections Necessitated by the Amendment
   Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (WO2016/172632) in view of Arnold et al. (US 2005/0042638).
           Wang et al. teach a method of claims 1, 3, for detecting a target nucleic acid having a single mismatch comprising: (a) reacting a composition comprising (i) a three-way junction ThlsAmp template in which a base sequence complementary to a target nucleic acid, a base sequence complementary to a ThIsAmp primer, a cleavage enzyme recognition base sequence and a base sequence complementary to a trigger are sequentially linked to one another (3WJ template) comprising template complementary sequence, nicking enzyme recognition, trigger extension sequence, (ii) a ThIsAmp primer having a base sequence complementary to the target nucleic acid and a base sequence complementary to the ThlsAmp template, (iii) a DNA polymerase, (iv) dNTP and (v) a cleavage enzyme with a sample containing a target nucleic acid to produce double-stranded DNA (see entire document, for example Fig. 16-17, 31- indicating 3-way 
(b) detecting the produced double-stranded DNA (see entire document, for example para 00247-00249).
       With reference to claim 2, 4, Wang et al. teach that the DNA polymerase has strand displacement activity to displace DNA bound to a template (see entire document, for example para 00247-00249: indicating DNA polymerase with strand displacement activity). 
                However, Wang et al. did not teach that the This Amp template having 8-mer base length.         
          Arnold et al. teach a method for isothermal amplification of a target nucleic acid using a DNA-RNA-DNA oligonucleotide that can be used as a primer or probe for detecting the target nucleic acid, wherein the oligonucleotide comprises a switch domain at 3’ terminus which binds to the target nucleic acid and if the target comprises a mismatch it does not participate in extension of the target nucleic acid, thereby discriminating match and mismatch sequences by forming stable and unstable hybridization with the target sequence (para 0008-0017, 0022) wherein the binding domain of the switch domain consist of 2-20 nucleotide bases that hybridizes to the matched target (para 0011-0012). 
         It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Wang et al. with the molecular switch domain comprising the template binding region as taught by Arnold et al. to improve the detection of the target nucleic acid. The ordinary In re Aller, 105 USPQ 233 at 235, more particularly, where the general conditions of a claim (probe or primer binding length) are disclosed in the prior art (Wang et al. and Arnold et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                          Conclusion
              No claims are allowable.
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637